Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is in response to applicant’s response filed on January 13, 2021, under which claims 1-36 are pending and under consideration. 

Response to Arguments
Applicant’s amendments have overcome the previous § 112(b) rejections for indefiniteness. Therefore, the previous rejections for indefiniteness have been withdrawn. 
Applicant's arguments with respect to the § 103 rejection of claim 1 over Fang in view of Gunaratna and Shen have been fully considered but they are not deemed to be persuasive. 
Applicant argues that the subject-predicate-object triple in Gunaratna (see abstract; this triple is also referred to as a “subject-property-object” triple or an RDF triple in § 1, paragraph 5 of Gunaratna) does not read on the limitation of a “relationship triple [that] includes a content word pair and a relationship word of the content word pair” of claim 1 (and the other independent claims), as further limited by the phrase “wherein the relationship word represents a relationship between the two content words in the content word pair” newly-recited in the claim amendment. 
Applicant’s arguments are not persuasive because they generally rely on features of specification embodiments that are not limitations of the claims. Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The term “content word pair” in the claims is not limited to words of a specific subject matter or words of a specific meaning, but broadly encompasses any pair of words, including a subject-object pair as disclosed in Gunaratna. Similarly, the term “relationship word” is not limited to a word that describes a specific type of relationship, but broadly encompasses a description of any type of relationship between the pair of words. 
The newly recited phrase “wherein the relationship word represents a relationship between the two content words in the content word pair” does not require a specific type of “relationship.” Therefore, this newly-recited phrase is satisfied by the prior art when the prior art teaches some type of relationship, including the predication relationships disclosed in Gunaratna.
Applicant’s remarks refer to the illustrative relationship triple of “Brad Pitt”-“Angelina Jolie”-“husband and wife” disclosed in the specification. The Examiner notes that in this example, the content word pair (“Brad Pitt” and “Angelina Jolie”) has a specific subject matter (i.e., the content word pair identifies specific persons as two subjects), and the relationship word describes a specific type of relationship (i.e., a familial relationship between those two persons). However, the claims do not require the content word pair to be a pair of persons, and does not require a familial relationship to be described by the “relationship word.”
Next, applicant notes that the content word pair in Gunaratna is a subject-object pair (e.g., the subject “liproprotein” and the object “inflammatory cells” in one example, and the subject “asprin” and the object “headache” in another example). Applicant argues that the subject “aspiring” and the object “headache” “do not form a content word pair” (applicant’s remarks on 
Applicant’s arguments are not persuasive because the term “content word pair” does not exclude a subject-object pair. As described above, the “content word pair” is not limited words of a specific subject matter or words of a specific meaning (or grammatical part of speech). Therefore the “content word pair,” as currently defined in the claims, encompasses a pair that includes a subject and an object, and is not limited to, for example, a pair that consists of a first subject and a second subject that is not an object. Moreover, the “content word pair” does not require the words to be of a similar type of subject, as in the case of “Brad Pitt” and “Angelina Jolie” both being names of persons. 
 Applicant also argues that the predicate (or “property”) word in Gunaratna does not constitute a “relationship word.” For example, applicant argues that the term "“treats” in the triple “aspirin treats headache” is not a relationship word (applicant’s remarks on page 17 of the response). This argument is not persuasive.
As noted above, the term “relationship word” is not limited to a word that describes a specific type of relationship, but broadly encompasses a description of any type of relationship between the pair of words. Therefore, a “relationship word” may be a word that describes predicate relationship between a subject and an object.1 In the example of “aspirin treats headache,” the term “treats” describes a condition-and-treatment relationship between “aspirin” and “headache.” Similarly, the term “affects” in the triple “lipoprotein affects inflammatory cells” describes a correlation or causation relationship between the subject and the object. These 
Applicant’s remarks also state that “there seems no intention for Gunaratna to divide the triple into a word pair and a relationship word.” It is unclear what applicant means by “divide.” The Examiner notes that the claim does not require any specific data processing operation of “dividing” the triple. Instead, the claim only requires the “content word pair” and the “relationship word” to exist as part of the “relationship triple.” 
Applicant further argues that Gunaratna does not disclose the “solution” of the claim, referring to the steps of “training” and the use of a neural network model. However, the features referred to by the applicant (e.g., training a neural network-based sorting model) are taught by other references. Claim 1, as a whole, is rejected over a combination of Fang, Gunaratna, and Shen. When a rejection for obviousness is based on the combined teachings of multiple references, applicant cannot overcome the rejection by arguing that a single reference fails to teach all limitations of the claim. Furthermore, the fact that Gunaratna does not disclose a neural network sorting model does not negate the existence of a motivation to combine the teachings of the references in the manner set forth in the rejections below.
Finally, applicant argues that Gunaratna’s approach searches at the prediction level rather than words, and also takes into consideration the context in which the user searches documents using sentences. However, the claims do not include limitations that distinguish over the cited art on the basis of these general differences. For example, the claims do not exclude consideration of the context in which the user searches documents. 
Therefore, applicant’s arguments are not deemed to be persuasive in overcoming the § 103 rejections. 
If the applicant intends to distinguish over the cited art on the basis of the content of the “query,” then the applicant could consider amending the claims to recite a specific type of “relationship” (in a manner that complies with the written description requirement). Alternatively, the applicant could further amend the claims to more particularly recite the structure (e.g., the particular topology and/or algorithms) of the sorting model as described in the specification in connection with FIG. 2.      

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-3, 6-9, 13-15, 18-21, 25-27, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2016/0371379 A1) (hereinafter “Fang”) in view of Gunaratna, “Document Retrieval using Predication Similarity,” arXiv:1604.05754 [cs.IR] 19 Apr 2016 and Shen et al., “A Latent Semantic Model with Convolutional-Pooling Structure for Information Retrieval,” CIKM’14, November 3–7, 2014, Shanghai, China (hereinafter “Shen”).
As to claim 1, Fang teaches a method of building a sorting model, wherein the method comprises: 
obtaining, from a search log, a query and a clicked title of a search result corresponding to the query, [[0034]: “historical Query-Title pairs may be stored in a Query log…The Query log records, for example, query requests Query used during each of the user query sessions, displayed searched results and user's click operations on the searched results and the like.” See also [0035]] wherein the (query) includes a content word pair [[0005]: a query may include a content word pair such as “Chinese flag”; see also [0039]: the query is segmented into “Chinese” and “flag.”], and the clicked title is a clicked title comprising the content word pair [[0005] and [0039]-[0040], disclosing the example of a query of “Chinese flag” (a content word pair), and a title of “There is a fishing boat covered with Chinese flags in the sea”]; 
obtaining training data using the obtained query, the clicked title corresponding to the query, and times of click of the clicked title; [[0034]: “The click-escape model may be constructed by learning historical Query-Title pairs.” [0035]: “the number of clicks represents the number of times the searched result Title is clicked by a user when it is displayed in response to the query request Query.” In particular, “the click-escape model is constructed by learning the number of clicks of a Query-Title pair for the query request and the searched results” ([0031]).]
using the training data to train a sorting model, [[0031]: the click-escape model is constructed by learning the number of clicks of a Query-Title pair for the query request and the searched results] the sorting model being used to sort sentences. [Abstract: “sorting the candidate results.”]
Fang does not specifically teach the following limitations: 
(1)	the query includes “a relationship triple…wherein the relationship triple includes a content word pair and a relationship word of the content word pair, wherein the relationship word represents a relationship between the two content words in the content word pair”; 
(2) 	the sorting model is “neural network-based”; and 
(3)	the sorting of the sentences is “according to the sentences' description of a relationship of the content word pair.”
Gunaratna, in an analogous art, teaches the above limitations (1) and (3). Gunaratna teaches document retrieval using prediction similarity (title) in the context of keyword searches (§ 1, paragraph 1). Therefore, Gunaratna is in the same field of endeavor as the claimed invention. Gunaratna generally teaches “a document retrieval technique based on semantic matching of triples (predications) extracted from documents in the biomedical domain” (page 2, first full paragraph).
In particular, Gunaratna teaches “a relationship triple” [In general, Gunaratna teaches “subject-predicate-object triples” (abstract), also referred to as a “subject”, “property”, and “object” triple (see § 1, paragraph 5). See also § 3.2, paragraph 1, which describes “subject, predicate, and object.” For example, see Gunaratna, page 2, top paragraph: “a query to find documents that contain triples like ‘ASPIRIN TREATS HEADACHE’ is expected to retrieve documents that have drugs related to ASPIRIN treating diseases like HEADACHE.” See also § 5.1, paragraph 2: “a user can ask a question like ‘give me related predications to ASPIRIN TREATS HEADACHE.’” See also § 1, paragraph 5, which teaches the example of a “lipoprotein → affects → inflammatory cells” triple.] wherein the relationship triple includes a content word pair [A content word pair is already disclosed by Fang, as set forth above. Furthermore, in the context of a “triple” as disclosed in Gunaratna, the subject and object of the triple constitutes a content word pair. For example, “aspirin” and “headache” is a content word pair, and “lipoprotein” and “inflammatory cells” is a content word pair. Therefore, the combination of Fang and Gunaratna as set forth below meets the limitation of “a content word pair” as a subcomponent of a relationship triple. The Examiner notes that the term “content word pair” in the claims is not limited to words of a specific subject matter or of a specific meaning, but broadly encompasses any pair of words, including a subject-object pair as disclosed in Gunaratna.] and “a relationship word of the content word pair, wherein the relationship word represents a relationship between the two content words in the content word pair” [The “predicate” term (sometimes also referred to as “property”) is a relationship word that represents a relationship between two content words in the content word pair. In the example of “aspirin treats headache,” the term “treats” describes a condition-and-treatment relationship between “aspirin” and “headache.” Similarly, the term “affects” in the triple “lipoprotein affects inflammatory cells” describes a correlation or causation relationship between the subject and the object, and is a relationship word. The term “relationship word” is not limited to a word that describes a specific type of relationship, but broadly encompasses a description of any type of relationship between the pair of words. The phrase “wherein the relationship word represents a relationship between the two content words in the content word pair” does not require a specific type of relationship.]. 
Gunaratna further teaches sorting “according to the sentences' description of a relationship of the content word pair” [§ 1, paragraph 4: “Each document can be represented using a set of extracted predications.” The representation of predication is used for sorting, as described in § 4.1 (“we retrieved the top 30 related citations from the PubMed related citation search”). In doing so Gunaratna teaches: “comput[ing] the similarity between two predications as the average pairwise simi-larity of subject, predicate, and objects pairs” using a method that uses “Ws, Wr, and Wo” as “weights associated with similarity values between subjects, predicates, and objects, respectively.” (§ 3, paragraph 1 of). Therefore, the predication similarity in Gunaratna, which includes a similarity value between predicates, corresponds to the instant limitation of “description status of a relationship of the content word pair.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Fang and Gunaratna by modifying Fang such that the query includes “a relationship triple…wherein the relationship triple includes a content word pair and a relationship word of the content word pair, wherein the relationship word represents a relationship between the two content words in the content word pair,” and such that the sorting of the sentences is according to the sentences' description of a relationship of the content word pair. One of ordinary skill would have been motivated to do so in order to implement searching based on predication rather than on only keywords, which would lead to more precise results by capturing the context of the query, as suggested by Gunaratna, § 5.1 (“Advantages”): “Our…approach has clear advantage…as it is semantically-aware…Because it is based on predications, not key-words, our approach can also provide more precise results, as it captures the context of the query… For this reason, our approach is more precise than traditional document retrieval models.”
The combination of Fang and Gunaratna does not teach the limitation of the sorting model being “neural network-based.”
Shen, in an analogous art teaches the above limitation. Shen generally relates to a “proposed convolutional latent semantic model (CLSM) is trained on clickthrough data and is evaluated on a Web document ranking task using a large-scale, real-world data set” (abstract). The model may be used for search engines (§ 1, first sentence). See also Shen, § 3.6: “we compute the relevance score between the query and each document by measuring the cosine similarity between their semantic vectors.” Since Shen is in the field of search engine technology (and document sorting techniques in particular), Shen is analogous art for at least the reason of being in the same field of endeavor as the claimed invention.   
In particular, Shen teaches using training data to train a “neural network-based” sorting model [Page 2, first full paragraph: “we develop a new latent semantic model based on the convolutional neural network with convolution-pooling structure, called the convolutional latent semantic model (CLSM). The model is used to sort documents, as described in § 3.6. The model is trained based on clickthrough data, as described in § 4 (“training the CLSM is the clickthrough data”). See also Shen, § 4, which teaches that the neural network is trained so that a relevance score for a first document (R(Q, D+)) and a relevance score for a second document (R(Q, D’)) are sorted by minimizing the loss function (6).]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Fang and Gunaratna with the teachings of Shen by modifying the sorting model of Fang and Gunaratna so as to be a “neural network-based,” as taught by Shen, that is trained using the methodologies taught by Shen. The motivation would have been to train and utilize a model that effectively captures salient semantic information in queries that have several words, as suggested by Shen, abstract (“the salient word n-gram features in the word sequence are discovered by the model and are then aggregated to form a sentence-level feature vector… Results show that the proposed model effectively captures salient semantic information in queries and documents for the task while significantly outperforming previous state-of-the-art semantic models.”).

As to claim 2, the combination of Fang, Gunaratna, and Shen teaches the method according to claim 1, wherein the obtaining training data using the obtained query, the clicked title corresponding to the query, and times of click of the clicked title comprises: 
if in a plurality of clicked titles corresponding to the obtained query, there exist two titles which are clicked for different times, [Fang, [0036]: “it can be seen that the probability that an escape doesn't occur of a searched result with a larger number of clicks is high with respect to the corresponding query, and the probability that an escape occurs of a searched result with a smaller number of clicks or even no click is high with respect to the corresponding query. Therefore, the click-to-display ratio of the Query-Title pair can fairly well represent an escape degree or escape probability of the Title with respect to the Query.” That is, Fang teaches that for a particular query, there may are titles having different click-to-display ratios, and hence, different number of clicks.] adding document pairs formed by the query with the two titles respectively to the training data. [Fang, [0035], teaches a plurality of “Query-Title pairs,” corresponding to the instant limitation of “document pairs.”]

As to claim 3, the combination of Fang, Gunaratna, and Shen teaches the method according to claim 1, wherein the neural network comprises: a Convolutional Neural Network [Shen, page 2, first full paragraph: “we develop a new latent semantic model based on the convolutional neural network with convolution-pooling structure.”], a Recurrent Neural Network, or a Long Short-Term Memory network. 

As to claim 6, the combination of Fang, Gunaratna, and Shen teaches the method of claim 1, as set forth above, and therefore teaches the limitation of “performing the method of claim 1 to build a sorting model” recited in claim 6. 
The combination of Fang, Gunaratna, and Shen further teaches a method of sorting search results, wherein the method comprises: 
performing the method of claim 1 to build a sorting model; [as set forth in the rejection of claim 1, above]
obtaining a query including a relationship triple, wherein the relationship triple includes a content word pair and a relationship word of the content word pair; [Fang, FIG. 4, step 401: “receiving a query request input by a user.” As set forth in the rejection of claim 1, the combination of Fang and Gunaratna teaches the “relationship triple.”]
obtaining search results corresponding to the query; [Fang, FIG. 4, step 420: “retrieving candidate results that match the query request,” as described in [0055]-[0056]]
sorting the search results according to a sorting result of the sorting model for titles of the search results. [Fang, FIG. 4, step 440, generally teaches “sorting the candidate results according to the semantic relatedness,” as described in [0062]-[0063], wherein the “semantic relatedness” is a result of a sorting model. In the combination of Fang, Gunaratna, and Shen, the model taught by Shen is used to sort “a set of documents to be ranked” (Shen, § 3.6), wherein the documents are ranked according to their titles, as described in the footnote 1 on page 2 of Shen (“In our experiments, we only used the title field of a Web document for ranking.”)]. 

As to claim 7, the combination of Fang, Gunaratna, and Shen teaches the method according to claim 6, wherein when the sorting model sorts titles of the search results, the method specifically comprises: 
inputting the content word pair, the relationship word of the content word pair and the titles of search results corresponding to the query into the sorting model to obtain the sorting result of the sorting model for titles of the search results. [Shen, § 3.6 (“Using the CLSM for IR”): “Given a query and a set of documents to be ranked, we first compute the semantic vector representations for the query and all the documents using the CLSM as described above.” The input into the model is illustrated in FIG. 1 of Shen.]

As to claim 8, the combination of Fang, Gunaratna, and Shen teaches the method of claim 1, as set forth above, and therefore teaches the limitation of “performing the method of claim 1 to build a sorting model” recited in claim 8. 
The combination of Fang, Gunaratna, and Shen further teaches a method of determining a content word pair relationship describing sentence, wherein the method comprises: 
performing the method of claim 1 to build a sorting model [as set forth in the rejection of claim 1, above]
obtaining a query including a relationship triple, wherein the relationship triple includes a content word pair and a relationship word of the content word pair; [Fang, FIG. 4, step 401: “receiving a query request input by a user.” As set forth in the rejection of claim 1, the combination of Fang and Gunaratna teaches the “relationship triple.”]
obtaining titles of search results corresponding to the query; [Fang, FIG. 4, step 420: “retrieving candidate results that match the query request,” as described in [0055]-[0056]. The results include titles, as described in [0066]: “The candidate results, i.e., various information of web pages, may be represented by documents. Generally, the document comprises a plurality of elements. The document may structurally comprise title, anchor text, text and the like.”]
using the sorting model to sort the titles, [Fang, FIG. 4, step 440, generally teaches “sorting the candidate results.” In the combination of Fang, Gunaratna, and Shen, the sorting model taught by Shen is used to sort “a set of documents to be ranked” (Shen, § 3.6), wherein the documents are ranked according to their titles, as described in the footnote 1 on page 2 of Shen (“In our experiments, we only used the title field of a Web document for ranking.”)] and selecting a title from the titles according to the sorting result as a sentence for describing a relationship of the content word pair. [Fang, [0031] teaches the application of a search engine wherein results are displayed after the sorting step; see [0063]: “so that the first displayed searched results are always more relevant.” Therefore, Fang teaches selecting a title according to the sorting result for display to a user. In the combination of Fang, Gunaratna, and Shen, such a title would be for describing a relationship of the content word pair, because it was selected as being relevant to the query.]

As to claim 9, the combination of Fang, Gunaratna, and Shen teaches the method according to claim 8, wherein the obtaining titles of search results corresponding to the query comprises:
obtaining a title including the content word pair from the titles of the search results corresponding to the query; [Fang, [0039]-[0040]: the query “Chinese flag” (a content word pair) is included in an obtained title.].
the using the sorting model to sort the titles comprises: 
inputting the content word pair, the relationship word of the content word pair and the titles of search results corresponding to the query into the sorting model to obtain the sorting result of the sorting model for titles. [Shen, § 3.6 (“Using the CLSM for IR”): “Given a query and a set of documents to be ranked, we first compute the semantic vector representations for the query and all the documents using the CLSM as described above.” The input into the model is illustrated in FIG. 1 of Shen.]

As to claims 13-15 and 18-21, these claims are directed to an apparatus for performing operations that are the same or substantially the same as those recited in claims 1-3 and 6-9, respectively. Therefore, the rejections made to claims 1-3 and 6-9 are applied to claims 13-15 and 18-21, respectively.
Additionally, Fang teaches an apparatus [FIG. 9: computer system 900] comprising one or more processors; [[0134]: “one or more processors,” such as CPU 901 (FIG. 9)] a memory; [[0131]: “machine-readable medium”; [0134]: “computer readable storage medium,” such as ROM 902, RAM 903, storage part 901, and/or removable medium 911 in FIG 9] one or more programs stored in the memory and configured to execute the following operation when executed by the one or more processors: [[0131]: “a computer program that tangibly included in a machine-readable medium”; [0134]: “computer program”]. 

As to claims 25-27 and 30-33, these claims are directed to storage media for performing operations that are the same or substantially the same as those recited in claims 1-3 and 6-9, respectively. Therefore, the rejections made to claims 1-3 and 6-9 are applied to claims 25-27 and 30-33, respectively.
Additionally, Fang teaches a non-transitory computer storage medium in which one or more programs are stored, [[0131]: “a computer program that tangibly included in a machine-readable medium”; [0134]: “one or more computer programs may be stored on the computer readable storage medium,” such as “storage part 908 comprising a hard disk and the like” or “removable medium 911, such as a magnetic disk, an optical disk, a magneto-optical disk and a semiconductor memory and the like” ([0130])] an apparatus being enabled to execute the following operation when said one or more programs are executed by the apparatus [FIG. 9: computer system 900].

2.	Claims 4-5, 16-17, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Gunaratna and Shen, and further in view of Ye et al. "Learning relevance from click data via neural network based similarity models," 2015 IEEE International Conference on Big Data (Big Data), Santa Clara, CA, 2015, pp. 801-806 (hereinafter “Ye”).
As to claim 4, the combination of Fang, Gunaratna, and Shen teaches the method according to claim 2, wherein using the training data to train a neural network-based sorting model comprises: 
training the neural network using the training data so that a relevancy between a feature vector of the query output by the neural network and feature vectors of two titles corresponding to the query is sorted [Shen, § 3.6: “we compute the relevance score between the query and each document by measuring the cosine similarity between their semantic vectors.” The semantic vectors of the query and each document corresponds to the “feature vectors” of the instant claims. Shen, § 4, teaches that the neural network is trained so that a relevance score for a first document (R(Q, D+)) and a relevance score for a second document (R(Q, D’)) are sorted by minimizing the loss function (6)], with a minimum sorting loss. [Shen, § 4, paragraph 4: “we minimize the following loss function [of equation (6)]”].
The combination of Fang, Gunaratna, and Shen does not specifically teach that the training is performed so that the relevancy is sorted “according to the times of click of the two titles under the query.”
Ye, in an analogous art, suggests the above limitation of “…according to the times of click of the two titles under the query.” Ye relates to learning relevance from click data via neural network based similarity models (abstract). Therefore, Ye is in the field of computer applications for document sorting, and is analogous art for at least the reason of being in the same field of endeavor as the claimed invention.
In particular, Ye teaches training so that the relevancy is sorted “according to the times of click of the two titles under the query” [§ II.A (“Loss Function”), paragraph 1, introduces the context that “a document d has been viewed by m distinct users under a query q and the proportion of these users who clicked d is y(0≤y≤1), according to the binomial distribution.” Note that the proportion “y” is based on the number of times a document (corresponding to a “title”) has been clicked. As shown in equation (3), the loss function L takes into account the “y” values of different clicked pairs. Note that in Ye, equation (3) reduces to equation (4), which is comparable to equation (6) of Shen.] Ye teaches that “our loss function not only differentiates the clicked document from the unclicked ones under the same query, it also considers how many different users have clicked among those who have seen the document under the query” (Ye, § II.A (near end)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Fang, Gunaratna, and Shen with the teachings of Ye by modifying the loss function of the combination of Fang, Gunaratna, and Shen with the loss function taught by Ye, thereby resulting in the training being performed so that the relevancy is sorted “according to the times of click of the two titles under the query.” The motivation for doing so would have been to not only differentiates the clicked document from the unclicked ones under the same query, but to also consider how many different users have clicked among those who have seen the document under the query, as suggested by Ye, § II.A (near end).

As to claim 5, the combination of Fang, Gunaratna, Shen, and Ye teaches the method according to claim 4, wherein the more that a difference between the relevancy of the feature vector of the query and the feature vector of one of the two titles and the relevancy of the feature vector of the query and the feature vector of another of the two titles is positively related to a difference between the times of click of the two titles, the smaller the sorting loss is. [The instant limitation naturally flows from the combined teachings of the references. 
As disclosed in Shen, § 4, paragraph 2, in the training process “the model parameters are learned to maximize the likelihood of the clicked documents given the queries across the training set,” wherein such parameters of the neural network model are used to determine the “relevance score between the query and each document” (Shen, § 3.6). Therefore, minimizing the loss function in the training described in Shen makes the assessed relevance of clicked documents (D+) as high as possible and the assessed relevance of unclicked documents (D-) as low as possible. 
In the combination of Fang, Gunaratna, Shen, and Ye, the loss function is the loss function of Ye, which accounts for not only the difference between clicked and unclicked documents, but also documents of different numbers of clicks. Therefore, when training is performed using the loss function of Ye, the relevance of documents with more clicks is maximized as compared to the relevance of the documents with fewer clicks. Consequently, the sorting loss becomes minimized when the difference in assessed relevance between the two titles becomes more correlated with the difference in the respective number of clicks of the two titles. Therefore, the instant limitation is taught by the combination of references.]  

	As to claim 16-17, the further limitations recited in these claims are the same or substantially the same as the further limitations recited in claims 4-5, respectively. Therefore, the rejections made to claim 4-5 are applied to claims 16-17, respectively.  

As to claim 28-29, the further limitations recited in these claims are the same or substantially the same as the further limitations recited in claims 4-5, respectively. Therefore, the rejections made to claims 4-5 are applied to claim 28-29, respectively.  

3.	Claims 10, 22, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Gunaratna and Shen, and further in view of Gharachorloo et al. (US 7,467,131 B1) (hereinafter “Gharachorloo”).
As to claim 10, the combination of Fang, Gunaratna, and Shen teaches the method according to claim 8, but does not teach that the method further comprises “storing, in a relationship database, the content word pair, the relationship word of the content word pair and the sentence for describing the relationship of the content word pair.” 
Gharachorloo, in an analogous art, teaches “storing, in a relationship database, the content word pair, the relationship word of the content word pair and the sentence for describing the relationship of the content word pair.” Gharachorloo is in the field of search engine technology (see title and abstract), and is analogous art for at least the reason of being in the same field of endeavor as the claimed invention.
In particular, Gharachorloo teaches “storing, in a relationship database, the content word pair, the relationship word of the content word pair and the sentence for describing the relationship of the content word pair.” [Col. 1, lines 42-49: “Results of a search query may be stored in a cache in the form of a {key, value} pair. The key is an identifier of the search query, which may be generated by applying a hash function to the search query (or to a normalized version of the search query). The value is typically a result associated with the search query. When the result of a search query is cached, the cached value is used to respond to the query.” Such a cache is depicted as cache 108 in FIG. 1. The cache of Gharachorloo reads on the limitation of “relationship database,” since it stores a relationship between a key and value.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Fang, Gunaratna, and Shen with the teachings of Gharachorloo by storing, in a relationship database, the content word pair, the relationship word of the content word pair and the sentence for describing the relationship of the content word pair, in order to use cached search results in response to the query, as suggested by Gharachorloo (col. 1, lines 42-49). 

As to claim 22, the further limitations recited in this claim are the same or substantially the same as the further limitations recited in claim 10. Therefore, the rejection made to claim 4 is applied to claim 22.  

As to claim 34, the further limitations recited in this claim are the same or substantially the same as the further limitations recited in claim 10. Therefore, the rejection made to claim 4 is applied to claim 34.  

4.	Claims 11-12, 23-24, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Gunaratna, Shen and Gharachorloo, and further in view of Sadikov et al. (US 2015/0161201 A1) (“Sadikov”).
As to claim 11, the combination of Fang, Gunaratna, Shen, and Gharachorloo teaches the method of claim 10, as set forth above, and therefore teaches the limitation “performing the method of claim 10 to build a relationship database” recited in claim 11. 
The combination of Fang, Gunaratna, Shen, and Qi further teaches a method of determining a content word pair relationship describing sentence, wherein the method comprises: 
performing the method of claim 10 to build a relationship database; [As set forth in the rejection of claim 10].
querying the relationship database to determine a content word pair formed by the content word and the relevant content word, and a relationship describing sentence corresponding to the relationship word; [Gharachorloo, col. 1, lines 42-49, teaches that “When the result of a search query is cached, the cached value is used to respond to the query.” That is, stored results (i.e., a relationship describing sentence corresponding to the relationship word, in the combined teachings of the references) are used to respond to a query. The accessing of the cache constitutes an operation of “querying.” Since the database includes the stored query (including the “content word pair”), the query and the relationship describing sentence are considered to be “determined” during or as a result of the querying process, as recited in the instant claim.] 
However, the combination of references does not specifically teach “determining a relevant content word corresponding to a query including a content word, and a relationship word of the content word and the relevant content word” and “displaying the relevant content word, the content word and the relationship describing sentence.” 
Sadikov, in an analogous art, teaches “determining a relevant content word corresponding to the query including a content word, and a relationship word of the content word and the relevant content word” and “displaying the relevant content word, the content word and the relationship describing sentence.” Sadikov generally relates to search systems ([0002]). Since Sadikov is in the field of search engine technology, Sadikov is analogous art for at least the reason of being in the same field of endeavor as the claimed invention.   
In particular, Sadikov teaches a query including a content word [[0003]: a query such as “mars”] and “determining a relevant content word corresponding to the query including [the] content word” [[0003]: relevant content word such as “war.” Additional examples are shown in FIG. 7, where in response to the query, the system determines search suggestions 706 (see [0158]-[0160]. For example, as shown in FIG. 7, if the query includes content word “mars,” the search suggestion may include a relevant content “mythology” or “candy”] “and a relationship word of the content word and the relevant content word” [Sadikov generally teaches that the suggestion may include multiple words, including a further word (a relationship word) in addition to the relevant content word, e.g., “god” ([0003]) or “roman” or “chocolate” (FIG. 7).]
Furthermore Sadikov teaches “displaying the relevant content word, the content word and the relationship describing sentence” [FIG. 7, generally teaching a search engine interface that displays a query 702 and search results including a document title 704 (corresponding to the “relationship describing sentence”). While the instant example of FIG. 7 shows the base query 702 (e.g., mars), Sadikov teaches that the same interface may be reused for the refined query, since Sadikov teaches that a query may be refined a plurality of times ([0155]). See [0156] (“the search suggestions can be hyperlinks in a search results page…When a user clicks on the hyperlink, the search engine presents search results responsive to a query for the search suggestion.”). That is, Sadikov teaches or suggests that when “Mars Roman God” is selected, the new term “Mars Roman God” replaces “mars” as query 702.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Fang, Gunaratna, Shen, and Gharachorloo with the teachings of Sadikov by modifying the method of Fang, Gunaratna, Shen, and Gharachorloo to: perform the further operation of “determining a relevant content word corresponding to the query including a content word, and a relationship word of the content word and the relevant content word,” in order to help users to find and explore information related to the original query (as suggested by Sadikov, [0003]); and to perform the further operation of “displaying the relevant content word, the content word and the relationship describing sentence,” in order to provide a graphical user interface that presents search results to a user (as suggested by Sadikov, FIG. 7 and [0158]). 

As to claim 12, the combination of Fang, Gunaratna, Shen, Gharachorloo, and Sadikov teaches the method according to claim 11, wherein the displaying comprises: displaying the relevant content word, the content word and the relationship describing sentence in a preset region of a page of search results corresponding to the query; [Sadikov, FIG. 7, teaches display of the query and the title (relationship describing sentence) in a preset region 702, 704, 706 of a page of search results] or 
displaying the relevant content word and the relationship word in a preset region of a page of search results corresponding to the query, and displaying the relationship describing sentence when a preset event is captured in the preset region. [It is noted that this recitation is an alternative recitation denoted by the term “or.” The claim is taught by the prior art when any of the alternatives is taught.] 

As to claims 23-24, these claims are directed to an apparatus for performing operations that are the same or substantially the same as those recited in claims 11-12, respectively. Therefore, the rejections made to claims 11-12 are applied to claims 23-24, respectively.
Additionally, Fang teaches “an apparatus, comprising one or more processors; a memory; one or more programs stored in the memory and configured to execute the following operation when executed by the one or more processors,” for the reasons given in the rejection of claim 13.

As to claims 35-36, these claims are directed to storage media for performing operations that are the same or substantially the same as those recited in claims 11-12, respectively. Therefore, the rejections made to claims 11-12 are applied to claims 35-36, respectively.
Additionally, Fang teaches “a non-transitory computer storage medium in which one or more programs are stored, an apparatus being enabled to execute the following operation when said one or more programs are executed by the apparatus,” for the reasons given in the rejection of claim 25.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0109355 teaches that the middle term of an RDF triple is a “relation” (see paragraphs 66 and 88).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        




/MIRANDA M HUANG/            Supervisory Patent Examiner, Art Unit 2124                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
    

    
        1 See also Li et al. (US 2017/0109355 A1), which is not relied upon but is considered pertinent to applicant's disclosure. This reference teaches that the middle term of an RDF triple is a “relation” (see paragraphs 66 and 88).